Matter of Adbelghany v City of New York (2020 NY Slip Op 04390)





Matter of Adbelghany v City of New York


2020 NY Slip Op 04390


Decided on August 5, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 5, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2016-09793
 (Index No. 513074/15)

[*1]In the Matter of Fatma Adbelghany, etc., appellant,
vCity of New York, et al., respondents.


Vax Law, P.C., Brooklyn, NY (Maya Vax and Mitchell L. Perry of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York, NY (Claude S. Platton and Deborah A. Brenner of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to General Municipal Law § 50-e for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Kings County (Lara J. Genovesi, J.), dated August 12, 2016. The order, insofar as appealed from, denied the petition for leave to serve a late notice of claim.
ORDERED that the order is affirmed insofar as appealed from, with costs.
We affirm the order insofar as appealed from for the reasons stated in Matter of Adbelghany v City of New York ( _____ AD3d _____ [Appellate Division Docket No. 2018-14998; decided herewith]).
CHAMBERS, J.P., HINDS-RADIX, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court